Citation Nr: 1233668	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-45 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claims for service connection for degenerative disc disease of the lumbar spine and arthritis of the left hip, and which assigned a 10 percent evaluation for each disability.  This case was previously before the Board in August 2010, at which time it was remanded for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing before an Acting Veterans Law Judge in April 2010.  By letter dated June 2012, the Veteran was notified that the Acting Veterans Law Judge who conducted the hearing was no longer employed by the Board, and he was provided the opportunity to have another hearing.  The Veteran responded in the affirmative the following month.  Thus, a remand is required to schedule another hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a Veterans Law Judge of the Board, in accordance with applicable provisions.  The appellant and his representative should be notified of the time and place to report.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


